NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0414n.06

                                           No. 22-1114

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                  Oct 18, 2022
                                  )                                          DEBORAH S. HUNT, Clerk
 FADI ABI FAKHREDDINE and OLD JOY )
 INVESTMENT COMPANY, INC.,        )
                                  )                          ON APPEAL FROM THE UNITED
       Plaintiffs - Appellants,
                                  )                          STATES DISTRICT COURT FOR
                                  )                          THE EASTERN DISTRICT OF
       v.
                                  )                          MICHIGAN
 ERIC SABREE,                     )
                                  )                                                    OPINION
       Defendant-Appellee.        )



Before: SUTTON, Chief Judge; BOGGS and KETHLEDGE, Circuit Judges.

       PER CURIAM. Fadi Abi Fakhreddine appeals the district court’s dismissal of his takings

claims under the U.S. Constitution against Wayne County and its Treasurer, Eric Sabree. For the

reasons stated in Hall v. Meisner, No. 21-1700, slip op. (6th Cir. Oct. 13, 2022), we reverse the

district court’s dismissal and remand with instruction to proceed in accordance with that decision.